Title: Thomas Jefferson to Honoré Julien, 8 November 1818
From: Jefferson, Thomas
To: Julien, Honoré


          
            Monticello
Nov. 8. 18
          
          I thank you, my good friend, for your excellent Swiss cheese. it is safely recieved, is very fine, and very acceptable, and the more so as a testimony of your good will towards me. my health is getting better slowly, but I do not venture out of the house yet. I salute you with affectionate friendship and sincere wishes for your prosperity
          Th: Jefferson
        